Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 12/16/21. Claims 1-13 and 15 are currently pending in the application, with claim 14 having being cancelled.  Accordingly, claims 1-13 and 15 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Given that applicant has amended the claims, the objection to claim 12 and objection to claims 1-13 and 15 are now moot. Consequently, the objection to claim 12 and objection to claims 1-13 and 15 are hereby withdrawn.

Given that applicant has amended the claims, the 112(b) rejection over claims 1-11, 13, and 15 is now moot. Consequently, the 112(b) rejection over claims 1-11, 13, and 15 is hereby withdrawn.

Applicant’s arguments with respect to the 112 (a) rejection over claim 15 have been fully considered.  Applicant argues that one skilled in the art would have recognize that the specification is additionally enabling for large intestine cancers, colon cancer, 


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112, first paragraph or 112(a), because the specification, while being enabling for treating KRAS associated lung carcinoma, non-small cell lung carcinoma, pancreatic cancer and myeloma with the pharmaceutical composition of claim 15 does not reasonably provide enablement for treating rectal cancers, breast cancers, and leukemia as recited in claim 15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treatment of large intestine cancer, colon cancer, rectal cancer, pancreatic cancer, breast cancer, multiple myeloma, leukemia, and lung cancer in a subject in need thereof, comprising administering the pharmaceutical composition of claim 13 to the subject.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single subtypes of said cancers.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,

	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treatment of large intestine cancer, colon cancer, rectal cancer, pancreatic cancer, breast cancer, multiple myeloma, leukemia, and lung cancer in a subject in need thereof, comprising administering the pharmaceutical composition of claim 13 to the subject. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites A. the fact that while applicant demonstrated treatment on the four aforementioned KRAS mutated cancer cell lines, applicant failed to treat a variety of other cancers that are encompassed by applicant’s claims.  Given that different cancers possess contrasting etiology, the examiner maintains that what is applicable to one cancer is not applicable to every single cancer in existence.  Moreover, it is well established in the 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of colon cancer, breast cancer, rectal cancer, and leukemia”. While such “treatment of KRAS  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of a variety of compounds of formula (I) to treat breast cancer, for example, and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the aforementioned cancers in claim 15, other than pancreatic, lung cancer, and myeloma. The latter is corroborated by the working examples on pages 32-35.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to breast cancer, for example, known to contain BRCA1 and BRCA 2 mutations and having unrelated mechanisms of resistance, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that every 

Objections

Claim 15 is objected to because of the following informalities:  Claim 15 recite treatment of “large intestine cancer” and “colon cancer”.   The examiner contends that large intestine cancer is colon cancer and therefore such recitation is redundant.  Appropriate correction is required.

Conclusion
No claims are allowed.

The closest art is Gitto et al. who teach synthesis of tetrahydroisoquinoline derivatives such as compound 6b (see scheme 1).  However, Gitto et al. recites R8 as a methyl while the instant requires the presence of an aromatic or heteroaromatic ring.  Consequently, Gitto et al. do not render obvious the instant invention.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
01/15/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.